                                                             HONORABLE RICHARD A. JONES
1
2
3
4
5
6
7
                              UNITED STATES DISTRICT COURT
8                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
9
     BRENDA M. JOHNSON,
10
                    Plaintiff,
11                                                         Case No. C19-337-RAJ
            v.
12                                                         ORDER
     ELECTRONIC TRANSACTION
13
     CONSULTANTS CORPORATION, et al.,
14
                    Defendants.
15
16
            This matter comes before the Court on pro se Plaintiff Brenda Johnson’s Motion
17
     for Temporary Restraining Order (“TRO”). Dkt. # 14. For the reasons that follow, the
18
     Court DENIES Plaintiff’s Motion.
19
            A TRO is an “extraordinary remedy that may only be awarded upon a clear
20
     showing that the plaintiff is entitled to such relief.” Winter v. Nat. Res. Def. Council,
21
     Inc., 555 U.S. 7, 22 (2008). 1 To obtain a TRO, Plaintiff must show that (1) it is likely to
22
     succeed on the merits, (2) it is likely to suffer irreparable harm in the absence of
23
     preliminary relief, (3) the balance of equities tips in its favor, and (4) an injunction is in
24
     the public interest. Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009).
25
26          1
              The standard for issuing a TRO is identical to the standard for issuing a preliminary
27   injunction. New Motor Vehicle Bd. of California v. Orrin W. Fox Co., 434 U.S. 1345, 1347
     (1977).
28   ORDER – 1
            Having reviewed the Motion, the Complaint, and the applicable law, the Court
1
     concludes that Plaintiff has not carried her burden to establish these elements. Plaintiff
2
     generally alleges claims arising out of her employment with Defendants and the
3
     termination of her employment in 2014. Dkt. # 14 at 2-6. Plaintiff claims that
4
     Defendants breached her employment contract, were negligent, and violated her rights as
5
     a whistle-blower by not paying wages properly earned or “disability” payments. Id.
6
     Plaintiff requests a “temporary restraining order and payment for wages until litigation
7
     matters have been resolved.” Id. at 4.
8
            To the extent they are decipherable, Plaintiff’s Complaint and Motion seem to be
9
     little more than collateral attacks on prior unsuccessful attempts at litigating these claims
10
     in federal court. See, e.g., Johnson v. ETCC, Case No., 14-5872-RJB; Johnson v. ETCC,
11
     Case No., 17-6009-RJB. Plaintiff similarly fails to provide the Court with any proper
12
     legal authority for her nearly identical claims here. Plaintiff’s Motion also fails to
13
     adequately set forth her entitlement to the wages she seeks, or for the requested relief of
14
     receiving wages during the pendency of this litigation. To the extent Plaintiff’s claim is a
15
     “whistle-blower” claim, she fails to adequately identify what protected activity she
16
     engaged in that would entitle her to that status. Plaintiff also fails to show what
17
     irreparable harm would occur if she does not receive allegedly unpaid wages and monies
18
     from incidents that occurred approximately five years ago.
19
            Even with the additional deference allowed for pro se litigants, Plaintiff has not
20
     established a likelihood of success on the merits, irreparable harm in the absence of a
21
     TRO, that the balance of equities tips in his favor, or that an injunction is in the public
22
     interest. Accordingly, the Court DENIES Plaintiff’s Motion for TRO. Dkt. # 14.
23
            DATED this 28th day of May, 2019.
24
25
26
                                                        A
                                                        The Honorable Richard A. Jones
27                                                      United States District Judge
28   ORDER – 2
